Citation Nr: 0110136	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had honorable service from March 21, 1971 to 
April 19, 1972 along with another period of service for which 
he is barred from all VA benefits. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's 
disability rating for PTSD to 50 percent. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board also notes that in the veteran's substantive appeal, 
dated in April 2000, he asserts what is construed as a claim 
for a total rating based on individual enemployability.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

During his personal hearing on October 18,2000before the 
undersigned member of the Board, the veteran indicated that 
there were more recent treatment records that have not as yet 
been associated with the claims file at the VAMC, Bay Pines..  
Moreover, while the veteran was afforded a VA psychiatric 
examination in July 1999, it does not appear that the 
examiner considered that the veteran had been hospitalized 
for PTSD treatment as recently as March 1999.  Accordingly, 
the Board is of the opinion that an additional examination 
would materially assist in the development of this appeal

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain any inpatient 
and outpatient treatment records 
pertaining to the veteran's service-
connected PTSD at the VAMC Bay Pines for 
the period from December 1999 to the 
present for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Thereafter, the RO should schedule a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected PTSD.  The 
claims file must be made available to the 
examiner prior to the examination for 
review of the record to include 
examination reports and the outpatient 
treatment records.  

The examiner must use a multiaxial 
assessment, assign a Global Assessment of 
Functioning (GAF) score for PTSD 
consistent with the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

Further, the examiner must differentiate 
the symptomatology which is caused by 
PTSD from that which is caused by any 
personality disorder or substance abuse 
unrelated to PTSD.  If the symptoms 
cannot be differentiated that fact should 
be noted together with an explanation 
why.  Moreover, with any opinion 
expressed a complete rationale must be 
provided.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above along with any other 
development pursuant to the requirements 
of the Veterans Claims Assistance of Act 
of 2000, the RO should review the 
expanded file.  Thereafter, the RO should 
readjudicate the issue in appellate 
status as well as the issue of 
entitlement to a total compensation 
rating based on individual 
unemployability.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




